Opinion issued July 24, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00688-CR
____________

DAVID LEE JEFFREY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 278th District Court
Grimes County, Texas
Trial Court Cause No. 14,535



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on March 20, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, April 21, 2003, because
the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1). 
Notice of appeal was filed on May 30, 2003, 39 days after the deadline.
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).